Citation Nr: 1241072	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-36 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than May 6, 2008, for the award of service connection for posttraumatic stress disorder.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder prior to March 2, 2011.

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder since March 2, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that granted service connection for anxiety disorder and assigned a 10 percent rating effective May 6, 2008.  The Veteran appealed for an earlier effective date and a higher rating.

In an October 2010 rating decision, the RO reopened and granted the claim for service connection for posttraumatic stress disorder (PTSD), recharacterized the service-connected psychiatric disability to PTSD, and increased the rating for PTSD to 50 percent effective May 6, 2008.  

On March 2, 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  

In an August 2012 rating decision, the RO increased the rating for PTSD to 70 percent effective March 2, 2011.  

As the above increases do not represent the maximum ratings available, the issues remain in appellate status, AB v. Brown, 6 Vet. App. 35 (1993).

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  In a July 2006 rating decision, the RO denied the claim for service connection for PTSD.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.

2.  VA received the Veteran's application to reopen the previously denied claim for service connection for PTSD on May 6, 2008.

3.  From the May 6, 2008, date of service connection to March 1, 2011, the Veteran's PTSD had not more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  Since March 2, 2011, the Veteran's PTSD has not more nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision, which denied the claim for service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012). 

2.  The criteria for an effective date earlier than May 6, 2008, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2012).

3.  The criteria for an initial rating in excess of 50 percent for PTSD prior to March 2, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).

4.  The criteria for an initial rating in excess of 70 percent for PTSD since March 2, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before addressing the merits of the issues of entitlement to an earlier effective date for the award of service connection for PTSD and higher initial ratings for PTSD, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran's claims for an earlier effective date and higher rating arise from an appeal of the initial evaluation and effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

In addition, the Veteran was provided an opportunity to set forth his contentions at a March 2011 hearing before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

In this case, the hearing transcript reflects that the Veteran wished to limit his testimony to the evaluation of his PTSD and he provided testimony on his current symptoms.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for a higher rating and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Thus, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

VA has also provided the Veteran with VA examinations in September 2008, August 2010, and July 2012 to determine the nature and severity of his psychiatric disability.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision on the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria. 

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2). 

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that he is entitled to an effective date earlier than May 6, 2008, for the award of service connection for PTSD because he had PTSD when he filed his original claim in 2004.

VA received the Veteran's original claim for service connection for PTSD on July 14, 2004.  In an October 2004 rating decision, the RO denied the claim.  Later that month, the Veteran's representative requested reconsideration based on outstanding VA medical records.  In a February 2005 rating decision, after obtaining the records, the RO again denied the claim.  In August 2005, the representative again requested reconsideration based on additional information regarding the Veteran's stressors.  In a July 2006 rating decision, the RO again denied the claim.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  Furthermore, new and material evidence pertinent to the issue was not received within the one year following the July 2006 decision.  See 38 C.F.R. § 3.156(b).  Therefore, that decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012).  Hence, an effective date as of the date of the July 2004 claim is not warranted.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

VA received the Veteran's application to reopen the previously denied claim for service connection for PTSD on May 6, 2008.  The Board notes that the Veteran submitted with his claim VA medical records dated within one year of the July 2006 rating decision.  Although VA medical records are constructively in VA possession and may be considered to have been received within the one year following the July 2006 rating decision, a review of those records shows that they are cumulative of evidence already of record at the time of the July 2006 rating decision.  Thus, they are not new and material so as to require that any subsequent decision based on such evidence relate back to the original claim (in this case, the July 2004 claim).  See 38 C.F.R. § 3.156(b).  In an October 2010 rating decision, the RO reopened and denied the claim for service connection for PTSD but granted service connection for anxiety disorder effective May 6, 2008 (date of receipt of application to reopen).  

Given the above, May 6, 2008, is the proper effective date for the award of service connection for PTSD as that is the date VA received the Veteran's application to reopen.  There is no correspondence received prior to this date, and since the July 2006 rating decision, that can be construed as an application to reopen.  

The Board notes the Veteran's contention that he is entitled to an earlier effective date of July 14, 2004, as that is the date he filed his original claim.  However, as discussed above, he did not initiate an appeal of the July 2006 rating decision to preserve that date.  

The Board is sympathetic to the Veteran's situation; however, as indicated above, the legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances in this case, the proper effective date for the award of service connection for PTSD is the date of the May 6, 2008, application to reopen.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As there is no legal basis for assignment of an earlier effective date, the claim must be denied.  


Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

The Veteran's PTSD has been evaluated under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2012).

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating applies where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2012).

Prior to March 2, 2011

After a careful review of the record, the Board finds that an initial rating in excess of 50 percent for PTSD prior to March 2, 2011, is not warranted.  

During a September 2008 VA examination, the Veteran reported claustrophobia around crowds, occasionally dating, having a few friends, being active at church and a local food pantry, watching television, and reading the newspaper.  He denied any history of assaultiveness or suicide attempts.

Objectively, the Veteran was alert and oriented.  There was no impairment of thought process or communication, or delusions or hallucinations.  He denied suicidal and homicidal thoughts, obsessive or ritualistic behaviors, panic attacks, and impaired impulse control.  He described some memory impairment.  Rate and flow of speech were normal.  He reported sleep impairment.  The examiner stated that the Veteran did not meet the diagnostic criteria for PTSD but did endorse many mild symptoms of PTSD.  The examiner assigned a GAF score of 70.  The examiner opined that the Veteran has PTSD signs and symptoms that are mild or transient and decrease work efficiency and ability to perform occupational tasks.  The examiner explained that the Veteran's PTSD affected him at work in that he avoided conflicts and confrontations but otherwise maintained successful full-time employment for many years, retiring six years ago.  The examiner concluded that the Veteran's psychiatric disability would pose only mild vocational limitations.

A February 2009 letter from a social worker at the Vet Center reflects that the Veteran has sleep impairment, no friends, and stays to himself.

An October 2009 letter from a social worker at the Vet Center reflects that the Veteran's primary symptom is sleep impairment.

During an August 2010 VA examination, the Veteran reported having a few friends and seeing them occasionally, and that his friends are mostly at church and the senior center he goes to on a weekly basis.  He reported going to church weekly and working at the church's food pantry almost daily for an hour or so to stock shelves and make bags and boxes of food, but noted going there when no one or only a few people are present as he does not like being around people.  He also reported helping elderly neighbors with small house projects and yard work.  

Objectively, the Veteran was oriented, with appropriate hygiene and grooming, and casually dressed.  Rate of speech was normal to slightly slow and responses were logical and relevant.  There was no evidence of psychosis and he denied any hallucinations.  He reported no real memory loss but noted misplacing items.  The examiner noted that the Veteran had difficulty with dates related to service.  The Veteran denied suicidal and homicidal ideations, but noted that he would defend himself if someone tried to hurt him.  Mood was reportedly usually okay.  He reported isolating himself so that people will not upset him.  He reported sleep impairment.  The examiner observed that the Veteran's symptoms have not caused clinically significant distress in occupational functioning but, given that he socially isolates himself, he does demonstrate significant impairment in social functioning.  The examiner assigned a GAF score of 55.  The examiner stated that the Veteran meets the diagnostic criteria for PTSD.  

VA medical records essentially mirror the above.  Of note, they show that the Veteran's mood was usually euthymic, that he had good judgment, and that memory was intact.

Given the above, although the Veteran was retired from full-time work and tried to avoid people, he volunteered in a worklike setting, maintained family relations, demonstrated good judgment, had no impairment in thinking, and his mood was often okay.  With respect to work, the September 2008 examiner indicated that the PTSD would only pose mild occupational impairment and the August 2010 examiner indicated that the PTSD had not caused clinically significant occupational impairment.  The examiners also assigned GAF scores that respectively indicate some difficulty in social or occupational functioning, and moderate difficulty in social or occupational functioning.  Thus, the Veteran's PTSD does not more nearly approximate the symptomatology associated with a 70 percent rating.  

In terms of symptoms, while not dispositive, the record fails to show that his PTSD had been manifested by suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  Although he may have had difficulty in being around others, as indicated by volunteering at the food pantry when only a few people are present, as noted above, difficulty in establishing and maintaining effective work and social relationships is contemplated in the current 50 percent rating. 

In sum, the Board finds that, from the May 6, 2008, date of service connection to March 1, 2011, the Veteran's PTSD had not more nearly approximated the occupational and social impairment associated with the next higher rating. 

In conclusion, an initial rating in excess of 50 percent for PTSD prior to March 2, 2011, is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Since March 2, 2011

After a careful review of the record, the Board finds that an initial rating in excess of 70 percent for PTSD since March 2, 2011, is not warranted.  

During a March 2, 2011, DRO hearing, the Veteran testified that his inability to socialize makes obtaining and maintaining work extremely difficult.  He reported symptoms of impaired sleep and isolation, indicating that he isolates himself to prevent altercations with others.  He reported still volunteering at the food pantry but no more than three hours a week.

An October 2011 letter from a social worker at the Vet Center reflects that the Veteran avoids communication with all people including family and continues to isolate himself as much as possible, but is able to communicate with some seniors at the local food pantry when he helps fill bags for the needy; and is unable to obtain or maintain gainful employment.

During a July 2012 VA examination, the Veteran reported that his mood is about the same as it was during his last VA examination in 2010, that he mostly stays to himself at home, carefully structures when he leaves to go shopping, and maintains relationships with his siblings, but he can only tolerate these interactions for an hour at a time.  He relayed his feeling that others are staring at him when he is out and worries that he will be attacked or confronted and that he will be hurt or he will hurt someone.  He described his temper as okay with occasional road rage.  He endorsed symptoms of depressed mood; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  He stated that he volunteers once a week at a local food pantry, attends church once a week, attends a local senior center twice a month to play cards, and gets together with family around holidays, staying for about an hour.  The examiner assigned a GAF score of 50.  The examiner concluded that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  

Objectively, the Veteran was alert and oriented, and cleanly and casually dressed and groomed.  Mood appeared depressed.  He was able to establish rapport with the examiner and responded appropriately to all questions.  Thought processes were logical, relevant, and goal directed.  There was no evidence of formal thought disorder, audio or visual hallucinations, or delusional thought content.  He denied suicidal and homicidal ideations.  The examiner noted that the Veteran's isolation appeared more severe than during the last examination, and that the Veteran is easily irritated by others and worries that a confrontation may result in legal consequences.  The examiner observed that, other than the isolation, the Veteran's symptoms appeared consistent with the last examination.  The examiner commented that the Veteran's irritability and avoidance of groups of people would impose a moderate degree of impairment of his ability to cope with stresses commonly experienced at work, that the Veteran would require significant accommodations to maintain any sort of competitive employment, and that the Veteran's fear of being confined would make sedentary positions problematic as well.  The examiner then indicated that the Veteran's PTSD results in moderate vocational impairment.

An August 2012 letter from a social worker at the Vet Center reflects that the Veteran has chronic symptoms of isolation, sleep disturbances, panic attacks, and irritability; that his thought processes are grossly impaired; and that he is not able to maintain gainful employment because of the severity of his PTSD symptoms.  The actual treatment notes from the Vet Center reflect complaints of sleep impairment and social isolation with problems being around people.

Given the above, although the Veteran was retired, the VA examiner opined that the Veteran's PTSD would result only in moderate occupational impairment.  While the social worker opined that the Veteran cannot maintain gainful employment, this is a component of a basis for a 100 percent rating.  The Board does not find that the Veteran's overall PTSD disability results in total social and occupational impairment.  The Veteran was also volunteering at a food pantry, albeit for a few hours a week, able to maintain relationships with his family, albeit for a limited duration at a time, attending church, and playing cards twice a month at the senior center.  Thus, although he may have significant occupational and social impairment, he does not have both total occupational and social impairment.  

In terms of symptoms, while not dispositive, the record fails to show that the Veteran's PTSD has been manifested by gross impairment in communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or, memory loss for names of close relatives, his occupation, or his name.  The Board notes that the social worker stated that the Veteran has gross impairment in thought processes.  However, the VA examiner just a month before observed that the Veteran's thought processes were logical, relevant, and goal directed.  Here, the Board gives more probative value to the findings of the VA examiner, a psychologist, than those of the social worker.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Veteran's GAF score of 50 is not consistent with the next higher rating of 100 percent.  

In sum, the evidence fails to show that the Veteran's PTSD results in total occupational and social impairment, especially when considering his symptoms.  Accordingly, the Board finds that, since March 2, 2011, his PTSD has not more nearly approximated total occupational and social impairment to warrant a 100 percent rating.

In conclusion, an initial rating in excess of 70 percent for PTSD since March 2, 2011, is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.



Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Further, the Veteran has been awarded a total disability rating based on individual unemployability (TDIU) due to his PTSD under 38 C.F.R. § 4.16(a) (2012), further indicating that he has been adequately rated under the regular schedular standards.  (There is no indication that the Veteran disagrees with the effective date assigned.)  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

ORDER

An effective date earlier than May 6, 2008, for the award of service connection for PTSD is denied.

An initial rating in excess of 50 percent for PTSD prior to March 2, 2011, is denied.

An initial rating in excess of 70 percent for PTSD since March 2, 2011, is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


